   Case: 1:18-cv-00016-DCN Doc #: 59 Filed: 07/01/20 1 of 1. PageID #: 1972




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO


Monode Marking Products, Inc.                       Case No. 1:18-cv-00016-DCN

               Plaintiff,
                                                    SCHEDULING ORDER
       v.

Columbia Marking Tools, Inc.,

               Defendant.


       Having considered the parties Joint Status Report (ECF #58), �nd finding good cause to

extend the deadlines for fact discovery, expert discovery, dispositive motions and trial in this

case, it is so ordered that the deadlines are extended as follows:

                                                                       Proposed Amended
              Event                  LPR         Current Deadline
                                                                           Deadline
 Close of Fact Discovery;
 Status Conference
                                      4.7          June 30, 2020         August 31, 2020
 Initial Expert Witness
                                     5.l(b)         July 31, 2020       September 30, 2020
 Disclosures
 Rebuttal Expert Witness
                                     5.l(c)       August 28, 2020        October 28, 2020
 Disclosures
 Completion of Expert Witness
                                      5.2         October 9, 2020        December 9, 2020
 Depositions
 Deadline to File Dispositive
                                       6.1        October 26, 2020       January 15, 2021
 Motions
 Last Day to Conduct Trial             6.2             Not set

The parties shall complete their outstanding fact discovery and, absent consent or a showing of

good cause, shall not propound new discovery requests beyond what they served as of the date of

their June 30, 2020 Joint Status Report.
